DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 Response to Amendment
	This office action is responsive to the amendment filed on 02/17/2022. As directed by the amendment: claim 1 has been amended and claim 18 has been cancelled.  Thus, claims 1-6 and 9-16 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 6, filed 02/17/2022, with respect to the USC 112 rejections have been fully considered and are persuasive. The applicant’s amendments to the claim to remove the less than language and amending the length ratios to be between the segments as described in their specification has overcome the rejection. The 112b claim rejections have been withdrawn. 
Applicant's arguments, see page 6, filed 02/17/2022, with respect to the USC 103 rejections over Brock et al. (US7775972) "Brock", in view of Hatta et al. (US20160022960) "Hatta" and Stahler et al., (US20090138025), herein "Stahler" have been fully considered but they are not persuasive. Firstly, the applicant argues that the specific length ratios as claimed are germane to the innovation at hand and are significant due to the fact the subject medical apparatus has a profile small enough to allow for access into the upper nodules of the lungs. This alleged significance is not backed up by the applicant’s specification, as applicant appears to have placed no criticality on the claimed ranges of the specific length ratios (see [0090] of the present specification, the applicant notes “as can be imagined, the length ratios may be adjusted for use in various cavities based on the necessary/desired lengths”, furthermore this can change based on embodiments therefore these ranges are non-critical). So in the case the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ (as taught by Hatta, with the ranges of 10-100 mm, 20-700mm, 20-200 mm respectively, these include the claimed ranges of  1:1 to 1:1.9 and 1:2 to 1:20) a prima facie case of obviousness exists”.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, the attorney’s arguments cannot take the place of evidence, as the arguments posed of “…are significant due to the fact the subject medical apparatus has a profile small enough to allow for access into the upper nodules of the lungs… damage and scarring” are not backed by evidence or data see MPEP 716.01(c). 
Applicant's arguments, see pages 6-7, filed 02/17/2022, have been fully considered but they are not persuasive. The applicant argues that they have amended the claims to better reflect the configuration changes capable between bendable segments and that the segments of Stahler are incapable of independent movement. As referenced in Stahler (see [0094]-[0095], the distal tip can have three degrees of freedom which is omnidirectional movement, and furthermore it is attached directly to pull wires, see [0090], therefore it can move independently of 117). Additionally, in (see [0094]) it is referenced that the distal tip 123 have movement relative to 117, thus meaning that its movement isn’t linked together. Thus, the USC 103 rejections of the claim will be maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brock et al. (US7775972) "Brock", in view of Hatta et al. (US20160022960) "Hatta", and Stahler et al., (US20090138025), herein "Stahler".
Re. claim 1, Brock discloses a medical apparatus (Abstract, Fig. 3A) comprising:
a driving unit (Fig. 3A, drive unit (A1-A3));
a single sheath (Col. 21, Lin. 24-25- shaft (KA)) that includes a first bendable segment
(03), a second bendable segment (02), and a third bendable segment (01), which are bendable by the driving unit (A3-A1 ); and
a controller (Fig. 3A, controller CT) configured to send a control signal to the driving unit for bending the at least three bendable segments (Fig. 3A, Col.12, lin. 64-67 and Col. 13, lin. 1, or Col. 21, lin. 9-23, a surgeon inputs commands (signal/instructions) which are sent to the controller wherein the controller CT mapped the actions of bendable segments 01-03 via drive units A1-A3),
Brock is silent about wherein a length ratio between the first bendable segment and second bendable segment is between 1:1 to 1 :1.9 and wherein a length ratio between the first bendable segment and third bendable segment is between 1:2 to 1:20.
	However, Hatta teaches a similar device comprising a hollow elongated member,
having deflectable sections 100 (compatible with the first bendable segment of the invention), 300 (compatible with the second segment of the invention), and 200 (compatible with the third bendable segment of the invention) having the length in the range of 10-100 mm, 20-700 mm, 20-200mm respectively ([0064]) so that different sections could be deflected with different curvatures from each other in order to follow the shape of the biological organ ([0063] and Abstract). In addition, according to [0064], the dimensions of the deflection regions 100, 300, 200 could be designed suitably in accordance with a usage.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath in Brock to include the structure of the deflectable portions of Hatta such that the length (in the specific ranges) of the deflectable portions equate to the length ratios of the bendable segments of the claimed invention (1:1 to 1 :1.9 between the first and second  bendable segments and 1:2 to 1:20 between the first and third bendable segments) as applicant appears to have placed no criticality on the claimed ranges of the specific length ratios (see [0090] of the present specification, the applicant notes “as can be imagined, the length ratios may be adjusted for use in various cavities based on the necessary/desired lengths”, furthermore this can change based on embodiments therefore these ranges are non-critical) since it has been held that "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists." In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Furthermore, Brock does not explicitly disclose wherein the first bendable segment is
configured for omni-directional reorientation without reorientation of the second bendable segment, and wherein reorientation of the first bendable segment is accomplished by pushing or pulling at least one driving wire connected to the driving unit, along the longitudinal direction of the sheath.
	However, Stahler discloses a similar robotic device (Fig. 11 B) having a bendable distal
segment 123 which can be controllably rotated about a central longitudinal axis of the device
(omni-directional reorientation (360° degree)) without reorienting the adjacent segment, so that a
working instrument can be coupled to the distal segment 123 to achieve an omni-directional
rotation (360° degree) (Fig. 11 B, [0094]-[0095], the distal tip can have three degrees of freedom which is omnidirectional movement, and furthermore it is attached directly to pull wires, see [0090], therefore it can move independently of 117), and wherein reorientation of the first bendable segment 123 is accomplished by pushing or pulling at least one driving wire (see [0090], pull wires) connected to the driving unit 15 and 101a-b (see [0090]), along the longitudinal direction of the sheath (pull wires would go through the sheath to control 123).
	It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify by replacing the first bendable segment of Brock's device with the bendable distal segment as taught and suggested by Stahler in order to enhance the flexibility in rotation of an attached working instrument (attached to the first bendable segment). KSR, 550 U.S. at, 82 USPQ2d at 1396.
	Re. claim 3, combination of Brock, Hatta and Stahler discloses the claimed invention of claim 1; further discloses wherein the third bendable segment (Hatta, Fig.1, 200) may be at least twice as long as each of the first (100) and the second bendable segments (300) (similar to discussion in claim 1 wherein within the overlap, 200 could be at least twice as long as 100 and 300) and the third bendable segment (200) is deformable ([0027], elongated member is elastically deformable) by external force so that the third bendable segment (200) can have a shape with at least one inflection point (according to [0063], portion 200 functions as a shaft portion which receives and transmits push-pull force to create or cancel the deflection motion. Therefore, when the portion 200 receives the push force, it will deflect; and it is commonly understood that when a shaft/sheath deflects or bends, it should create at least one inflection point at the bending point between two independent deflectable portions i.e. 200 and 300).
Re. claim 4, as applied to claim 1, Brock also discloses the driving unit (A1) is configured to apply a force to the third bendable segment (01) in order to bend an orientation of a distal end of the third bendable segment while the external force is applied (Col. 21, lin. 25-27 - drive units A1-A3 actuate 01-03 respectively. Therefore, A1 must apply a force to bend 01).
Re. claim 5, as applied to claim 1, Brock also discloses wherein the controller (controller CT) is configured to control the first bendable segment and the second bendable segment independently of the third bendable segment (Fig. 3A, Col. 21, lin. 24-33, 01-03 are actuated by drive unit A1-A3 respectively wherein A1-A3 are associated with Controller CT. Because each of segment 01-03 are actuated by different drive units A1-A3, they can be controlled independently by the controller CT), while a force is applied from the controller (CT) to the third bendable segment (01) via the driving unit (A1) in order to maintain a shape of the third bendable segment (A1 is capable of maintaining the shaft of 01 while others segments 02 and 03 are bent by a force applied by A2-A3).
Re. claim 6, Brock in view of Hatta and Stahler discloses the claimed invention of claim 1, Hatta further discloses wherein the length of the first bendable segment (100) and the second bendable segment (300) is less than one tenth of the length of the third bendable segment (200) (similar to discussion in claim 1, wherein within the overlap, 100 and 300 could be less than one tenth of 200).
Re. claim 9, as in claim 1, Brock further discloses a diameters of the first bendable segment and the second bending segment are identical (Fig. 3A, Col. 21, lin. 42-44, segments 01-03, are contiguous (Same diameter)). 
Re. claim 12, as in claim 1, Brock further discloses the sheath further comprises an outer wall covering at least the first bendable segment (Fig. 41 A which illustrates a similar flexible instrument to the instrument of Fig. 3A having a flexible segment O and an outer shaft 850).
Re. claim 13, as applied in claim 12, Brock discloses the outer wall is configured to attach to the first bendable segment and provide flexible support to the sheath (Fig. 41 D shows that outer shaft 850 is flexible)). 
Re. claim 14, as applied in claim 1, Brock discloses at least the first bendable segment (distal flexible segment 0) comprises a plurality of guide rings (852) distributed along a longitudinal direction of the sheath (Figure 41 A which illustrates a similar flexible instrument to the instrument of Fig. 3A having a distal flexible segment O formed by rings (852)).
Re. claim 15, as applied in claim 14, Brock discloses the plurality of guide rings (852) distributed along the longitudinal direction of the sheath create cavities between each of the guide rings (Figure 41 D showed cavities between each of the guide rings). Re. claim 16, as applied in claim 14, Brock discloses the plurality of guide rings (852) distributed along the longitudinal direction of the sheath are flexibly supported by an outer wall (Figure 41AD; outer wall - shaft (850) (at flexible segment).
Re. claim 16, as applied in claim 14, Brock discloses the plurality of guide rings (852) distributed along the longitudinal direction of the sheath are flexibly supported by an outer wall (Figure 41AD; outer wall - shaft (850) (at flexible segment).
Claims 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatenable over Brock in view of Hatta, further in view of Stahler, and further in view of Ohline {US8721530) "Ohline.
Re. claim 2, Brock in view of Hatta and Stahler discloses the claimed invention of claim 1, Brock also discloses the first bendable segment (03) and the second bendable segments (02) are distal to the third bendable segment (Fig. 3A, 01 ), and the first bendable segment (03) and second bendable segment (02) are configured to be bent by a driving unit (A3 and A2)
except for the first bendable segment and the second bendable segment are configured
to be three- dimensionally bent.
However, Ohline teaches a similar instrument comprising the first bendable segment (distal section i.e. 24 in. Fig. 2) and the second bendable segment (controllable segment next to the distal section i.e. 30 in Fig. 2) are configured to be three- dimensionally bent ((Fig. 3A, Col. 10, lin. 42-64 and Col. 11, lin. 52-54, controllable segments including the distal section can be bent three-dimensionally) in order to increase the flexibility of the instrument (Col. 3, lin. 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined device of Brock and Hatta to include the structure of distal section and controllable segment in Ohline in order to increase the flexibility of the instrument so that it could be bent around small diameter curves without buckling or kinking while maintaining the various channels intact (Col. 3, lin. 23-25).
Re. claim 10, Brock in view of Hatta and Stahler discloses the claimed invention of claim 1, further discloses the first bendable segment and the second bendable segment are configured to independently change a respective bending angle and a respective bending plane (Brock, Fig. 3A, each bendable portions 01-03 are bent independently with a different angle and plane)
except for the bending angle and the bending plane are in a three dimension space.
However, Ohline teaches a similar instrument comprising the first bendable segment (distal section i.e. 24 in. Fig. 2) and the second bendable segment (controllable segment next to the distal section i.e. 30 in Fig. 2) are configured to be three- dimensionally bent ((Fig. 3A, Col. 10, lin. 42-64 and Col. 11, lin. 52-54, controllable segments including the distal section can be bent three-dimensionally) in order to increase the flexibility of the instrument (Col. 3, lin. 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined device of Brock, Hatta, and Stahler to include the structure of distal section and controllable segment in Ohline in order to increase the flexibility of the instrument so that it could be bent around small diameter curves without buckling or kinking while maintaining the various channels intact (Col. 3, lin. 23-25).
Re. claim 11, Brock in view of Hatta and Stahler discloses the claimed invention of claim 1, further discloses the controller (Brock, Controller CT, Fig. 3A)
except for the controller is configured to dislocate at the distal end of the single sheath three-dimensionally while keeping a substantially constant orientation of the distal end of the single sheath by bending the first bendable segment and the second bendable segment. 
However, Ohline teaches a similar invention comprising the first bendable segment (distal section i.e. 24 in. Fig. 2) and the second bendable segment (controllable segment next to the distal section i.e. 30 in Fig. 2) are configured to be three- dimensionally bent (Fig. 3A, Col. 10, lin. 42-64 and Col. 11, lin. 52-54, controllable segments including the distal section can be bent three-dimensionally via an actuator/controller; it is commonly understood that if the distal section is capable to bend three-dimensionally, it can dislocate three-dimensionally at the same time by any controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined device of Brock, Hatta, and Stahler to include the structure of the distal section and controllable segment in Ohline in order to increase the flexibility of an instrument so that it could be bent around small diameter curves without buckling or kinking while maintaining the various channels intact (Col. 3, lin. 23-25).
Conclusion
Applicant's amendment necessitated the ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/               Examiner, Art Unit 3771           

/KATHERINE H SCHWIKER/               Primary Examiner, Art Unit 3771